DETAILED ACTION
Claims 1-22 are currently pending and have been examined.
This action is in response to the amendment filed on 1/8/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-11 are drawn to a method for generating a model profile based on captured patient data, analyzing a patient profile with the model profile based on a health outcome of the patient, determining and automatically queueing a message to be sent to a patient based on the analyzing and the state of the patient, and adapting the model profile based on a response of the patient to the message which is within the four statutory categories (i.e. process). Claims 12-22 are drawn to a system for generating a model profile based on captured patient data, analyzing a patient profile with the model profile based on a health outcome of the patient, determining and automatically queueing a message to be sent to a patient based on the analyzing and the state of the 
Representative claim 1 recites:
A computer-implemented method comprising: 
capturing patient data by a sensor configured to monitor a state about a patient; 
electronically transmitting the patient data to a centralized computing system; 
generating a model profile, by the centralized computing system, the model profile based at least in part on the patient data and being associated with a message type to identify at least one discrete opportunity to initiate dialogue with the patient; 
analyzing, by the centralized computing system, a patient profile associated with the patient to determine whether the patient profile fits the model profile; 
in response to determining that the patient profile fits the model profile, automatically generating, by the centralized computing system a message corresponding to the message type and based at least in part on the state about the patient; and 
automatically electronically transmitting the message to a display device of the patient;
displaying the message on the display device of the patient;
electronically receiving, at the centralized computing system, a patient response to the message based on a selection to the message on the display device by the patient; and
adapting, by the centralized computing system, the model profile based on the patient response to the message 
The underlined limitations above amount to an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of interactions between people (such as where a pharmacy can engage with a patient regarding medication in a secure conversation anytime and anywhere). Therefore the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Similarly, dependent claims 2-11 & 13-22 further narrow the abstract idea described in the independent claims. Claims 2, 6-8, 11, 13, 17-19, 21 recite generating and adapting the model profile.  Claims 6 and 16 recite authenticating the patient.  Claims 10 and 21 recites using logic to send messages to patients.  As such, the dependent claims also cover limitations of organizing human activity. Therefore, claims 2-11 & 13-22 are also directed to the aforementioned abstract idea.
Representative claim 1 recites:
A computer-implemented method comprising: 
capturing patient data by a sensor configured to monitor a state about a patient; 
electronically transmitting the patient data to a centralized computing system; 
generating a model profile, by the centralized computing system, the model profile based at least in part on the patient data and being associated with a message type to identify at least one discrete opportunity to initiate dialogue with the patient; 
analyzing, by the centralized computing system, a patient profile associated with the patient to determine whether the patient profile fits the model profile; 
in response to determining that the patient profile fits the model profile, automatically generating, by the centralized computing system a message corresponding to the message type and based at least in part on the state about the patient; and 
automatically electronically transmitting the message to a display device of the patient;
displaying the message on the display device of the patient;
electronically receiving, at the centralized computing system, a patient response to the message based on a selection to the message on the display device by the patient; and
adapting, by the centralized computing system, the model profile based on the patient response to the message on the display device.
The bolded limitations above amount to additional elements that do not integrate the abstract idea into a practical application.  The centralized computing system including a processor and memory, sensor, display device amount to mere instructions to apply an exception (invoking computers as a tool to perform the abstract idea; see MPEP 2106.05(f)).  The additional elements directed to capturing patient data via a sensor, transmitting data to a central system, sending and displaying a message to a patient, receiving a response from a patient device adds insignificant extrasolution activity to the abstract idea, such as, data gathering, data manipulation, and insignificant application. See MPEP § 2106.05(g).
The additional elements of the dependent claims also do not integrate the abstract idea into a practical application. Claims 9 and 20 recite using machine learning, 
Unlike the claims that have been held to be directed to an improvement or otherwise directed to more than the abstract idea, Applicant’s claims: (1) do not improve computer performance similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05 (a), (f)); (2) are not rooted in computer technology to overcome a problem specifically arising in the realm of computer networks similar to the DDR Holdings, LLC v. Hotels.com, L.P. case (see MPEP § 2106.05(a), (b), (c), (e), (f)); nor (3) do they include rules that allow a computer to perform new functions similar to the McRO, Inc. v. Bandai Namco Games Am. Inc. case. See MPEP § 2106.05(a), (b). Therefore, the claims do not recite additional elements that integrate the judicial exception into a practical application.
As discussed above, with respect to integration of abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and adding insignificant extrasolution activity, which cannot provide an inventive concept. See MPEP § 2106.05(f), (g). The limitations are consistent with what the courts recognize, or those 
Specifically, the computing system that can enact one or more of the methods and processes has been described by the Applicant to be a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. See Applicant’s Spec. [0086]. This disclosure demonstrates that the system may be embodied by generic computer devices, which are well-known in the art. See MPEP § 2106.05 (d). Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13,118 USPQ2d at 1747-48). Also, receiving or transmitting data over a network is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Intellectual Ventures v. Symantec, 838 F.3d 1307, 120 U.S.P.Q.2d 1353 (Fed. Cir. 2016)). Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014). Therefore, the centralized computing system is deemed to be additional elements which do not amount to significantly more than the abstract idea identified above. And merely adding well-understood, routine, and conventional activity of a general-purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility.
Thus, taken alone, the additional elements of the claims do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an ordered combination the additional elements of the claims do not amount to significantly more than the above-identified abstract idea, and are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 
Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-14, & 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US Patent Publication 20110071868) in view of Cox (US Patent Publication US20170235894).
As per claim 1, Parker teaches a computer-implemented method comprising: 
generating a model profile, by a centralized computing system, the model profile based on at least in part on the patient data and being associated with a message type to identify at least one discrete opportunity to initiate dialogue with a patient, (para. 34-37, 39: rules engine stores clinical priority rules for message types based on multiple factors; different message types associated with health outcome of patient such as condition management, high risk management, pregnancy, and heart failure management; also clinical picture data used to determine model); 
analyzing, by the centralized computing system, a patient profile associated with the patient to determine whether the patient profile fits the model profile (para. 34-37: patient data used with rules engine to find correlation); 
in response to determining that the patient profile fits the model profile, automatically generating, by the centralized computing system a message corresponding to the message type and based at least in part on the state about the patient (para. 29, 39, 42: system determines message for patient based on analyzing and patient clinical picture such as health status); and 

displaying the message on the display device of the patient (para. ;
Parker does not expressly teach capturing patient data by a sensor configured to monitor a state about a patient; electronically transmitting the patient data to a centralized computing system, automatically sending a message to a patient; displaying the message on the display device of the patient; electronically receiving, at the centralized computing system, a patient response to the message based on a selection to the message on the display device by the patient; and adapting, by the centralized computing system, the model profile based on the patient.
Cox, however, teaches to capturing patient sensor data via a sensor and sending that data to a central database (para. 131). Cox also teaches to generating a message based on comparing patient data to a model (para. 233) and sending the message to a patient’s communication device (para. 4, 131). Cox also teaches to receiving a response to the message and updating the model based on the patient response (para. 212-213, 233).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Cox with Parker based on the motivation of ensure that the patient is adhering to the treatment needed to control and/or improve the patient's condition (Cox: para. 31).
As per claim 2, Parker & Cox teach the computer-implemented method of claim 1.  Parker teaches further comprising; adapting the model profile based on one or more 
As per claim 3, Parker & Cox teach the computer-implemented method of claim 1.  Parker teaches wherein the message is one of: at least a portion of a one-way unsecure communication with the patient; and at least a portion of a two-way unsecure communication with the patient (para. 39: different communication methods can be used).
As per claim 6, Parker & Cox teach the computer-implemented method of claim 1.  Parker teaches wherein the centralized computing system adapts the model profile based on a response from the patient (para. 34: rules engine uses previous patient response data).
As per claim 7, Parker & Cox teach the computer-implemented method of claim 6.  Parker teaches wherein the centralized computing system adapts the model profile by: generating an evaluation of a content and context of the response from the patient; and incorporating the evaluation into adapting the model profile to identify another discrete opportunity to initiate dialogue with the patient (para. 36, 45: model uses previous patient response data to determine which message to use with patient for follow up).
As per claim 8, Parker & Cox teach the computer-implemented method of claim 1.  Parker teaches wherein the model profile is generated based on one or more patient factors, the patient factors comprising one or more of: a demographic factor describing a particular class of patients with shared characteristics to which the patient belongs to; a medication intake factor derived from prescription information of the patient; a 
As per claim 9, Parker & Cox teach the computer-implemented method of claim 8.  Parker does not expressly teach wherein the centralized computing system applies machine learning to the one or more patient factors in generating the model profile.
Cox, however, teaches to using machine learning to generate a model (para. 233-235).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 10, Parker & Cox teach the computer-implemented method of claim 1.  Parker teaches wherein branching and conditional data analysis are applied to a patient response to send a subsequent message from the centralized computing system to the patient (para. 45-46: system uses conditional logic to determine if patient response requires a follow up and branches with workflow to dynamically change response type).

Parker does not expressly teach using third-party data.
Cox, however, teaches to collecting data from the patient via external sources (para. 35).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Claims 12-14 & 17-22 recite substantially similar limitations as those already addressed in claims 1-3 & 6-11, and, as such, are rejected for similar reasons as given above.

Claims 4-5 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Parker & Cox as applied to claims 1 & 12 above, and in further view of Homchowdhury (US Patent Publication 20120278101).
As per claim 4, Parker & Cox teach the computer-implemented method of claim 1.  Parker & Cox do not expressly teach wherein the message is one of: at least a portion of a two-way secure communication with the patient including a question for the patient; and at least a portion of a two-way secure communication with the patient including a request for health sensitive data associated with the patient.

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Homchowdhury with Parker and Cox based on the motivation of connect clinical services to patients in novel ways, remotely, cost-effectively, synchronously and asynchronously (Homchowdhury: para. 24).
As per claim 5, Parker & Cox teach the computer-implemented method of claim 4.  Parker & Cox do not expressly teach wherein the centralized computing system authenticates the patient based on a response from the patient.
Homchowdhury, however, teaches to a patient and physician communicating with each other via secure communications (para. 30, 88).  Homchowdhury also teaches to authenticating the patient based on their response to a message (para. 59-60).
The motivations to combine the above mentioned references are discussed in the rejection of claim 4, and incorporated herein.
Claims 15-16 recite substantially similar limitations as those already addressed in claims 4-5, and, as such, are rejected for similar reasons as given above.





Response to Arguments
Applicant’s arguments on pages 11-17 regarding claims 1-21 being rejected under 35 USC § 101 have been fully considered but are not persuasive.  Applicant argues that:
The claims are not directed to an abstract idea.
Regarding A, the Examiner asserts that the steps identified by the Applicant are clearly directed to managing interactions between different parties by managing communications between users such as a patient and a healthcare provider based on a model profile. The Examiner asserts that although there is no express statement in the claims of managing interactions between a physician and a patient, the “model profile” is for the patient and the claim produces a model profile for the purpose of managing the patient’s health and allowing for communication with another party such as a doctor. Consequently, the lack of express steps in which a patient interacts with a healthcare provider does not undermine the determination that the claims are a method of organizing human activity. The Examiner also asserts that the above interpretation is consistent with Example 42 of the 2019 Eligibility Examples, which describes a method that allows users to access a patient’s medical records and receive updated patient information. Subject Matter Eligibility Examples, pp. 17-20 (Jan. 7, 2019) (“2019 Eligibility Examples”). The example was characterized in the 2019 Eligibility Examples as reciting a method of organizing human activity, i.e., “a method of 
The claims provide a clear technical improvement by improving identifying opportunities for initiating dialogue with the patient.
Regarding B, the Examiner asserts that the alleged “improvement” amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The Examiner respectfully submits that merely using computers to implement a claimed solution is not sufficient, it only addresses implementation via computer. In the present case the problem addressed is “...anticipate customer needs and appropriately communicate in a manner that not only engages customers but also improves health and wellbeing and enhances customer retention...” [0005 of Applicant’s Specification], which is a problem that significantly predates computers and is not one specifically arising in the realm of computer networks. The only additional elements identified by the Examiner are the centralized computing system including a processor and memory, capturing patient data via a sensor, and automatically sending a message to the patient. As described above, the centralized computing system 
The Applicant’s claims performs an operation using the information obtained via the alleged judicial exception to affect the improvements discussed above and integrates the alleged judicial exception into a practical application, such that the claims are not directed to the alleged judicial exception.
Regarding C, the Examiner asserts that the invention of Example 45 was directed towards the constant monitoring of temperature of a rubber mold that transformed raw, uncured rubber into a finished product.  Examiner firstly notes that the invention of Example 45 is directed to an abstract idea (i.e. the use of the Arrhenius equation to cure synthetic rubber), e.g. see 2014 Interim Guidance on Subject Matter Eligibility, but was nonetheless deemed patent eligible because the claim as a whole recited significantly more than the abstract idea because “the specifically disclosed and claimed constant measurement of temperature at a mold cavity of a rubber-molding press and the claimed repetitive computer 
Applicant’s arguments on pages 17-20 regarding claims 1-22 being rejected under 35 USC § 103 have been fully considered but are moot in view of the amended grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Jonathan Ng/Primary Examiner, Art Unit 3686